Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 14, 2020

                                       No. 04-20-00146-CV

   THE MOST REVEREND WM. MICHAEL MULVEY, S.T.L., D.D. Bishop of Corpus
                               Christi,
                       Appellant/Cross-Appellee

                                                 v.

                                          BAY, LTD.,
                                     Appellee/Cross-Appellant

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 12-09-51494-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                          ORDER

        The clerk’s record was due to be filed with this court on April 2, 2020. See TEX. R. APP.
P. 35.1. On April 7, 2020, the Jim Wells County District Clerk notified this court that Appellant
has not paid the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s
record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court